                         Case 2:18-cv-00928-MJP Document 81 Filed 10/15/18 Page 1 of 5
                         Case 2:18-cv-00928-MJP Document 79 Filed 10/11/18 Page 1 of 5




1                                                                                     The Honorable Marsha J. Pechman

2
3

4

5

6

7
                                                            UNITED STATES DISTRICT COURT
 8                                                         WESTERN DISTRICT OF WASHINGTON
                                                                     AT SEATTLE
 9
     YOLANY PAD ILLA, on behalf of herself and her
10   6-year-old son J.A.; IBIS GUZMAN, on behalf of herself                                No. 2:18-cv-928 MJP
     and her 5-year-old son R.G.; BLANCA ORANTES, on
11   behalf of herself and her 8-year-old son A.M.; BALTAZAR
     VASQUEZ, on behalf of himself;                                                        JOINT STIPULATION
12
                                             Plaintiffs-Petitioners,                       AND·-··
13          v.                                                                             ORDER REGARDING
                                                                                           EXCHANGE OF INITIAL
14   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                                              DISCLOSURES AND
     ("ICE");    U.S.    DEPARTMENT OF         HOMELAND                                    SUBMISSION OF 26(f)
15   SECURITY ("DHS"); U.S. CUSTOMS AND BORDER                                             REPORT
     PROTECTION ("CBP"); U.S. CITIZENSHIP AND
16
     IMMIGRATION SERVICES ("USCIS"); EXECUTIVE
17   OFFICE FOR IMMIGRATION REVIEW ("EOIR");                                               NOTE ON MOTION
     THOMAS HOMAN, Acting Director of ICE; KIRSTJEN                                        CALENDAR: OCTOBER
18   NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,                                        11, 2018.
     Acting Commissioner of CBP; L. FRANCIS CISSNA,
19   Director of USCIS; MARC J. MOORE, Seattle Field Office
20   Director,     ICE,       JEFFERSON      BEAUREGARD
     SESSIONS III, United States Attorney General; LOWELL
21   CLARK, warden of the Northwest Detention Center in
     Tacoma, Washington; CHARLES INGRAM, warden of the
22   Federal Detention Center in SeaTac, Washington; DAVID
     SHINN, warden of the Federal Correctional Institute in
23   Victorville, California; JAMES JANECKA, warden of the
24   Adelanto Detention Facility;

25                                                               Defendants-Respondents.

26

      JOINT STIPULATION AND                                                                   Northwest Immigrant Rights Project
     • ii I Ill ORDER                                                                                 615 Second Ave., Ste. 400
     REGARDING EXCHANGE OF                                                                                   Seattle, WA 98104
     INITIAL DISCLOSURES AND                                                                          Telephone (206) 957-8611
     SUBMISSION OF 26(f)
     REPORT- 1
     r'<.t"1T""-,..lr.   '°l.10   ..,,T,_()"')0   °AKTTI
                      Case 2:18-cv-00928-MJP Document 81 Filed 10/15/18 Page 2 of 5
                       Case 2:18-cv-00928-MJP Document 79 Filed 10/11/18 Page 2 of 5




 1                Pursuant to Local Civil Rules 7(d)(l) and lO(g), Plaintiffs and Defendants hereby

 2   stipulate and jointly move the Court for an Order extending the deadline for the exchange of

 3   initial disclosures and the filing of the Fed. R. Civ. P. 26(f) report.

 4                On July 31, 2018, this Court entered an order setting the deadlines or the parties to meet

 5   and confer pursuant to Fed. R. Civ. P. 26(f), and to exchange initial disclosures and file a 26(f)

 6   report. ECF 17. The parties jointly determined that it was prudent to brief the issues in the

 7   motion to dismiss and motion for class certification prior to having a Rule 26(f) conference so

 8   that both parties had a fuller understanding of the issues. Pursuant to the instructions in that

 9   order, the parties jointly telephoned the Courtroom Deputy to request an extension. A thirty-day

10   extension was granted. ECF 32.

11                The parties have met and conferred pursuant to this Court's order. However, after the

12   conference, the parties agreed that additional time to discuss would be productive, and would

13   lead to the submission of a 26(f) report that would be more useful to the Court. Accordingly, the

14   parties jointly request an additional 30-day extension of the deadline to exchange initial

15   disclosures and submit a Rule 26(f) report to the Court.

16                RESPECTFULLY SUBMITTED this 11th day of October, 2018.
       s/ Matt Adams
17                                                              Kristin Macleod-Ball*
       Matt Adams, WSBA No. 28287
18     Email: matt@nwirp.org                                    Trina Realmuto*

19     Glenda M. Aldana Madrid, WSBA No. 46987                 AMERICAN IMMIGRATION
       Email: glcnda@nwirp.org                                 COUNCIL
20                                                             100 Summer Street, 23rd Floor
       Leila Kang, WSBA No. 48048                              Boston, MA 02110
21                                                             (857) 305-3600
       Email: lcila@nwirp.org
22                                                             trealmuto@immcouncil.org
       NOR Tl !WEST IMMIGRANT                                  kmacleod-ball@immcouncil.org
23     RIGHTS PROJECT
       615 Second Avenue, Suite 400                            *Admitted pro hac vice
24     Seattle, \VA 98104
       Telephone: (206) 957-8611                               Attorneys for Plaintiffs-Petitioners
25
       Facsimile: (206) 587-4025
26     Attorne1 ·.1jor Plaintiffs-Petitioners

      JOINT S'.ll'ULATION AND                                                  Northwest Immigrant Rights Project
     ...          fORDER                                                               615 Second Ave., Ste. 400
     REGM'.l)l'\(I FXCHANGEOF                                                                 Seattle, WA 98104
     INITIAL DISCLOSURES AND                                                           Telephone (206) 957-8611
     SUBMISSION or 26([)
     REPORl-::
     r'-4nT"'l\l,..   0.10   ~•T   ()'10   l\rfTTI
              Case 2:18-cv-00928-MJP Document 81 Filed 10/15/18 Page 3 of 5
                      2:18-cv-00928-MJP Document 79 Filed 10/11/18 Page 3 of 5




 1   JOSEPH. II. HUNT                               Isl Lauren C. Bingham
     Assistant Attorney General                     LAUREN C. BINGHAM, Fl. Bar #105745
 2   Civil Division                                 Trial Attorney, District Court Section
                                                    Office of Immigration Litigation
 3
     WILLIA\1 C. PEACHEY                            Civil Division
 4   Director, District Court Section               P.O. Box 868, Ben Franklin Station
     Office of Jmm i gration Litigation             Washington, DC 20044
 5                                                  (202) 616-4458; (202) 305-7000 (fax)
     EREZ FF U VENI                                 lauren.c. bingham@usdoj.gov
 6   Assistant ]) irector, District Court Section   Attorneys for Defendants-Respondents

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26

      JOINT STIPULATION AND                                     Northwest Immigrant Rights Project
     J     II J ORDER                                                   615 Second Ave., Ste. 400
     REGARDING EXCHANGE OF                                                     Seattle, WA 98104
     INITIAL DISCLOSURES AND                                            Telephone (206) 957-8611
     SUBMISSION OF 26(f)
     REPORT- 3
             Case 2:18-cv-00928-MJP Document 81 Filed 10/15/18 Page 4 of 5
                    2:18-cv-00928-MJP Document 79 Filed 10/11/18 Page 4 of 5




 1                                                      ORDER

 2          D~1scd on the foregoing stipulation of the parties, IT IS SO ORDERED. The parties shall

 3   exchange initial disclosures by November 5, 2018. The parties shall submit their 26(f) report by

 4   November 12, 2018.
 5


                                        JS- day of_~-~--·----' 2018.
 6
                          DATED this
 7

 8

 9

10                                               THE HONORABLE ARSHA J. PECHMAN
                                                 UNITED STATES STRICT JUDGE
11

12

13
14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATION AND                                             Northwest Immigrant Rights Project
     JFJWI JORDER                                                              615 Second Ave., Ste. 400
     REGARDING EXCHANGE OF                                                            Seattle, WA 98104
     INITIAL DISCLOSURES AND                                                   Telephone (206) 957-8611
     SUBMISSION OF 26(f)
     REPORT- 4
             Case 2:18-cv-00928-MJP Document 81 Filed 10/15/18 Page 5 of 5
                     2:18-cv-00928-MJP Document 79 Filed 10/11/18 Page 5 of 5




1                                    CERTIFICATE OF SERVICE

2           l licrcby certify that on October 11, 2018, I had the foregoing electronically filed with the

3    Clerk of the Court using the CM/ECF system, which will send notification of such filing to those
4
     attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served
5
     in accon 1::ncc with the Federal Rules of Civil Procedure.
6

7

8                                                  Isl Lauren C. Bingham
                                                   LAUREN C. BINGHAM, Fl. Bar #105745
9                                                  Trial Attorney, District Court Section
                                                   Office of Immigration Litigation
10                                                 Civil Division
                                                   P.O. Box 868, Ben Franklin Station
11
                                                   Washington, DC 20044
12                                                 (202) 616-4458; (202) 305-7000 (fax)
                                                   lauren.c. bingham@usdoj.gov
13
                                                   Attorney for Defendants
14

15

16

17

18

19

20

21

22
23

24

25

26

      JOINT STIPULATION AND                                               Northwest Immigrant Rights Project
     ~ORDER                                                                       61 S Second Ave., Ste. 400
     REGARDING EXCHANGE OF                                                                Seattle, WA 98104
     INITIAL DISCLOSURES AND                                                      Telephone (206) 957-8611
     SUBMISSION OF 26(f)
     REPORT- S
